Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISISX IFCSX ISFSX 026762708 026762807 026762732 American Independence International Alpha Strategies Fund IMSSX IIESX NA 026762880 026762872 NA American Independence Small Cap Growth Fund AIFSX ASCAX NA 026762351 026762369 NA American Independence Large Cap Growth Fund AIFLX AMLAX NA 026762377 026762385 NA American Independence Kansas Tax-Exempt Bond Fund SEKSX IKSTX IKTEX 026762864 026762856 026762682 American Independence Strategic Income Fund ISBSX ISTSX NA 026762302 026762401 NA American Independence Core Plus Fund IIISX IBFSX NA 026762500 026762609 NA American Independence U.S. Inflation-Indexed Fund FFIHX FNIHX FCIHX 30242R824 30242R642 026762575 American Independence Active Interest Rate Management Fund ATMIX AATMX ATMRX 026762435 026762427 026762328 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY – STOCK FUND 2 FUND SUMMARY – INTERNATIONAL ALPHA STRATEGIES FUND 7 FUND SUMMARY – SMALL CAP GROWTH FUND 13 FUND SUMMARY – LARGE CAP GROWTH FUND 18 FUND SUMMARY – KANSAS TAX-EXEMPT BOND FUND 23 FUND SUMMARY – STRATEGIC INCOME FUND 28 FUND SUMMARY – CORE PLUS FUND 34 FUND SUMMARY – U.S. INFLATION-INDEXED FUND 40 FUND SUMMARY – ACTIVE INTEREST RATE MANAGEMENT FUND 45 MORE ABOUT THE FUNDS. 49 Additional Information About the Funds’ Investment Strategies. 49 Related Risks. 51 Fund Management 57 INVESTING WITH THE FUNDS. 63 Choosing a Class of Shares. 63 Opening an Account 66 Exchanging Shares. 68 Redeeming From Your Account 68 Other Shareholder Servicing Information. 69 Calculating Share Price. 72 Distribution and Service (12b-1) Fee Plan. 72 Dividends, Distributions and Taxes. 74 FINANCIAL HIGHLIGHTS. 75 SERVICE PROVIDERS. 85 NOTICE OF PRIVACY POLICY & PRACTICES. 86 ADDITIONAL INFORMATION 88 The Notice of Privacy Policy & Practices of the Funds is included with this Prospectus, but is not considered to be a part of the Prospectus.
